DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Response to Amendment
Applicant has amended claims 1 and 20. Claims 1-10 and 12-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1) and in further view of Morris (US 6,146,240 A).
Regarding claim 1, Masliyah discloses a post-partum undergarment system (Figs. 1-3; Col. 1, lines 44-59: Masliyah’s garment is designed for use post Caesarean section, and is therefore for post-partum use) comprising: a brief (Figs. 1-3; Col. 2, lines 24-33: the garment) having: a pad (32; Col. 3, lines 18-35); a compression member (Figs. 1-2, feats. 10, 12; Col. 2, lines 24-33; Col. 1, line 60-Col. 2, line 3: the front and rear panels contact the torso such that the front panel produces pressure against the abdomen); with said compression member located on said brief distal to said pad (Figs. 1-3; Col. 2, lines 24-33; Col. 3, lines 18-35; the front and back panels comprising the compression member are located at the abdominal portion of the garment, while the pad is located at the crotch portion) wherein said compression member has a length and width to extend over an entire abdominal region to support and allow for full compression of said entire abdominal region of a postpartum woman user (Figs. 1-2; Col. 1, line 60-Col. 2, line 3), said brief further comprising leg holes (Figs. 1-3, feat. 16); wherein said pad is integral to said brief and disposed on an inner layer of said brief in an interspace between said leg holes (Col. 3, lines 18-35: Masliyah discloses that the pad may be built-in); wherein said compression member causes direct compression over said abdominal region of said postpartum woman user to maintain the loose stomach of said postpartum user in pace and to prevent said loose stomach from cramping and jiggling with movements when said brief is worn (Col. 1, line 60-Col. 2, line 3).
Masliyah does not disclose that the compression member includes a first-wing or a second wing, or any of their details, as claimed.
Fruscione-Loizides teaches a postpartum abdominal support article (Figs. 1-6, feat. 1; ¶0032-0038) comprising a continuous tubular support band designed to be worn around a user’s abdomen (2; ¶0032) and left and right support straps attached to the rear of the support band (11, 12; ¶0035). The support straps extend from the rear of the band to wrap around the abdomen and fasten to attachment components on the front of the band (Figs. 2-5, attachment components 8, 9; support straps 11, 12; ¶0033 and 0035-0036). Fruscione-Loizides teaches that such straps run transversely across the abdomen in order to provide transverse abdominal support in a similar way to the transverse abdominus muscle, which may be damaged or cut in situations such as caesarian sections and child birth (¶0039). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the post-partum undergarment system disclosed by Masliyah so that the compression member includes a first-wing, a second-wing, that said first-wing and said second-wing are positioned at a waist-portion of said brief, said first-wing and said second-wing are located on said brief distal to said pad with said first-wing and said second-wing wrapping over a front section of said brief, said first-wing and said second-wing having a length and width to extend over an abdominal region to support and allow for full compression of said abdominal region of a postpartum woman user, and that said first-wing and said second-wing further comprise fasteners configured to secure said compression member in a wrapped-condition over said abdominal region as taught by Fruscione-Loizides in order to provide transverse abdominal support.
The first and second wings taught by Fruscione-Loizides each comprise a plurality of staggered parallel straps which wrap around the abdominal region (Figs. 2-5). While each of the straps extend around the abdomen such that the combination of the straps supports the entire abdominal region, the individual first and second wings are not sized such that they extend over the entire abdominal region. Therefore, the system disclosed by Masliyah in view of Fruscione-Loizides differs from the claimed system by the substitution of first and second wings with a length and width such that they wrap and extend over an entire front section of the abdominal region for first and second wings which each comprise a plurality of staggered parallel straps.
Morris teaches a garment for supporting the abdomen (Col. 1, lines 15-32) comprising a back panel (Fig. 4; Fig. 6, feat. 74; Col. 4, lines 34-36; Col. 6, lines 3-15), side panels coupled to the back panel (Figs. 1 and 4; Col. 3, line 65 – Col. 4, line 36; Fig. 6; Col. 6, lines 3-15), and front panels which cross in front of the abdomen of the wearer (Fig. 1; Col. 3, line 65 – Col 4, line 36; Fig. 6, feats. 75 and 78; Col. 6, lines 3-15). Morris teaches an embodiment in which the front panels comprise a plurality of straps which extend around the abdomen (Figs. 1-4) and an additional embodiment in which the front panels comprise single pieces of material which wrap around the abdomen (Fig. 6, feats. 75 and 78; Col. 6, lines 3-15). Therefore, first and second wings with a length and width such that they wrap and extend over an entire front section of the abdominal region were known and the art, and one of ordinary skill in the art could have substituted such first and second wings for wings comprising a plurality of straps which extend around the abdomen with predictable results because Morris teaches that each embodiment similarly provides support to the entire abdomen (Col. 2, line 54 – Col. 3, line 30). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the first and second wings disclosed by Masliyah in view of Fruscione-Loizides for first and second wings that wrap directly over an entire front section of said brief and that have a length and width to extend over an entire abdominal region to support and allow for full compression of said entire abdominal region. Please see MPEP §2143(I)(B).
Regarding claim 2, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Masliyah further discloses that said inner layer of said brief includes a liquid-permeable material (Abstract – the inner layer is absorbent, and therefore liquid permeable).
Regarding claim 3, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 2, and Masliyah further discloses that an outer layer of said brief includes a liquid impervious material (Abstract – the outer layer is an impermeable membrane).
Regarding claim 4, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Masliyah further discloses that said pad is absorbent (Col. 3, lines 18-35).
Regarding claim 6, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Masliyah further discloses that said pad extends from a frontal-portion of said brief to a rear-portion of said brief (Figs. 1-3; Col. 3, lines 18-35: the pad is elongated and extends in the dorsal-ventral direction).
Regarding claim 7, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 6, and Masliyah further discloses that said pad comprises a contoured profile (Col. 3, lines 18-35).
Regarding claim 8, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Fruscione-Loizides further teaches that the fasteners of the support straps are releasable (¶0033 and 0036). Therefore, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses that said fasteners of said first-wing and said second-wing are releasable.
Regarding claim 12, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Fruscione-Loizides further teaches that the support straps are elongated and flexible (Figs. 4 and 5, feats. 11 and 12; ¶0035). Therefore, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses that said first-wing and said second-wing each include an elongated flexible strap.
Regarding claim 13, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1. As discussed above, Fruscione-Loizides teaches that said first-wing and said second-wing encircle an abdominal region to provide adjustable abdominal support (Figs. 2-5; ¶0033 and 0035-0036).
Morris further teaches that the crossing front panels provide uniform force across the abdomen and back of the torso (Col. 2, line 54 - Col. 3, line 2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said first-wing and said second-wing are configured to crisscross in order to provide uniform force across the abdomen and back of the torso as taught by Morris.
Regarding claim 15, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, and Masliyah further discloses that said brief is disposable (Col. 1, lines 44-59).
Regarding claim 16, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 15, and Masliyah further discloses that said brief is flexible and configured to contour to a body of said woman during an in-use condition (Col. 1, line 60 – Col. 2, line 3).
Regarding claim 17, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 15, and Masliyah further discloses that said brief is high-waisted (Figs. 1-2).
Regarding claim 18, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1.
As discussed above, Fruscione-Loizides teaches a continuous tubular support band designed to be worn around a user’s abdomen (2; ¶0032). Fruscione-Loizides further teaches that the support band which is worn around the front and sides of the abdomen should comprise an elastic material in order to provide compressive support to the user’s abdomen (¶0007 and 0032). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said compression member further comprises elastic material for increased elasticity in order to provide compressive support to the user’s abdomen as taught by Fruscione-Loizides.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1), in further view of Morris (US 6,146,240 A), and in further view of Hosein (US 2014/0148080 A1).
Regarding claim 5, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 4, and Masliyah further discloses that said pad is integral to said brief (Col. 3, lines 18-35: Masliyah discloses that the pad may be built-in). Masliyah in view of Fruscione-Loizides does not disclose that said pad is sewn-in.
Hosein teaches a maternity garment comprising additional absorbent material embedded or sewn into the crotch region of the garment (Fig. 1, feat. 112; ¶0017) and that attaching two components together via sewing integrally attaches them together (¶0004, lines 19-22). Masliyah in view of Fruscione-Loizides discloses a base undergarment system upon which the undergarment system of claim 5 can be seen as an improvement due to the pad being sewn-in. Additionally, Hosein teaches a comparable garment that comprises a sewn-in pad, similarly to the undergarment system of claim 5. One of ordinary skill in the art could have built the pad of Masliyah in view of Fruscione-Loizides into the garment using sewing as taught by Hosein with the predictable result of integrally attaching the pad to the garment as taught by Hosein. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said pad is sewn-in as taught by Hosein. Please see MPEP §2143.I(C).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1), in further view of Morris (US 6,146,240 A), and in further view of Denning (US 2013/0239300 A1).
Regarding claim 9, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 8, but does not disclose that the fasteners on the wings comprise adhesive. Regarding claim 10, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, but does not disclose that the wings comprise adhesive tape. As discussed above, Fruscione-Loizides teaches the first and second wings, and teaches that they may fasten to the compression member via any suitable attachment mechanism including hook-and-loop fasteners, snaps, clips, hooks, buttons, and the like (¶0033 and 0036).
Denning teaches garments and undergarments for individuals with limited mobility which can be easily and safely removed (¶0027-0028). Denning teaches that such garments comprise fasteners which fasten via snaps, magnets, hook-and-loops fasteners, buttons, zippers, VELCRO®, lacings, buckles, toggle fasteners, clips, adhesive tape, and clasps (¶0045). Therefore, with respect to the problem of fastening components of garments together, the prior art has identified a finite number of predictable potential solutions, including adhesive tape. One of ordinary skill in the art could have pursued any of the fastening solutions taught by Fruscione-Loizides or Denning with a reasonable expectation of success because Fruscione-Loizides (¶0033 and 0036) and Denning (¶0045 and 0053) each teach that these fasteners are suitable for securing parts of garments together. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said fasteners comprise adhesive, with respect to claim 9, or so that said first-wing and said second-wing further comprise adhesive-tape, with respect to claim 10. Please see MPEP §2143.I(E). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1), in further view of Morris (US 6,146,240 A), and in further view of Coleman et al. (US 2006/0101558 A1).
Regarding claim 14, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 13, but does not disclose that said first-wing and said second-wing further comprise mesh material.
Coleman teaches a brief for relieving pain in postpartum patients using heating or cooling (¶0002 and 0006). Coleman teaches that the brief is preferably made from an open mesh fabric because it is very breathable, stretchable, and provides easy heat and moisture transfer across the fabric (¶0009 and 0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said first-wing and said second-wing further comprise mesh material so that they are very breathable, stretchable, and provide easy heat and moisture transfer as taught by Coleman.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1), in further view of Morris (US 6,146,240 A), and in further view of Gros et al. (US 2009/0081926 A1).
Regarding claim 19, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses the system of claim 1, but does not disclose that said brief is configured to be worn under clothing.
Gros teaches an abdominal support undergarment for post-partum use (¶0001-0005). Gros teaches that configuring it to be worn underneath other clothing allows it to be worn continuously (¶0005, lines 12-15). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said brief is configured to be worn under clothing so that it may be worn continuously as taught by Gros.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masliyah (US 4,820,296 A) in view of Fruscione-Loizides (US 2015/0245939 A1), in further view of Morris (US 6,146,240 A), in further view of Coleman et al. (US 2006/0101558 A1), in further view of Hosein (US 2014/0148080 A1), in further view of Denning (US 2013/0239300 A1), and in further view of Gros et al. (US 2009/0081926 A1)
Regarding claim 20, independent claim 20 comprises the subject matter of claims 1-10 and 12-19. As discussed above, with respect to claims 1-4, 6-8, 12, 13, and 15-18, Masliyah in view of Fruscione-Loizides and in further view of Morris discloses or renders obvious all of the elements of claim 20, except for that the first-wing and second-wing are made from a cooling mesh material, that said pad is sewn-in, that said fasteners comprise adhesive, that said first-wing and said second-wing further comprise adhesive-tape, that said first-wing and said second-wing further comprise mesh material, or that said brief is configured to be worn under clothing.
As discussed above with respect to claim 14, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invnetion to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that the first-wing and second-wing are made from a cooling mesh material and that said first-wing and said second-wing further comprise mesh material so that the wings are very breathable, stretchable, and provide easy heat and moisture transfer as taught by Coleman. Because the mesh provides easy heat and moisture transfer, the mesh would be a cooling mesh material as claimed.
As discussed above, with respect to claim 5, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides and in further view of Morris so that said pad is sewn-in because applying the improvement of sewing as taught by Hosein to secure the bad of Masliyah in view of Fruscione-Loizides and in further view of Morris into the garment would have the predictable result of integrally attaching the pad to the garment. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides, in further view of Morris, and in further view of Coleman so that said pad is sewn-in as taught by Hosein. Please see MPEP §2143.I(C).
As discussed above, with respect to claims 9 and 10, Fruscione-Loizides and Denning each teach a variety of attachment mechanisms that one of ordinary skill in the art would have a reasonable expectation of success of employing adhesive and adhesive tape in the garment. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides, in further view of Morris, in further view of Coleman, and in further view of Hosein so that said fasteners comprise adhesive and that said first-wing and said second-wing further comprise adhesive tape. Please see MPEP §2143.I(E).
As discussed above, with respect to claim 19, Gros teaches that configuring an abdominal support undergarment so that it can be worn underneath other clothing allows it to be worn continuously. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Masliyah in view of Fruscione-Loizides, in further view of Morris, in further view of Coleman, in further view of Hosein, and in further view of Denning so that said brief is configured to be worn under clothing so that it may be worn continuously as taught by Gros.
Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive in light of the amended drawing of figure 2 filed 08/24/2022. Accordingly, the objection has been withdrawn.
Applicant’s arguments with respect to the rejections of claims 1-4, 6-8, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Masliyah in view of Fruscione-Loizides have been fully considered. In light of the amendment to claim 1, a new ground of rejection has been made of claims 1-4, 6-8, 12, 13, and 15-18 under 35 U.S.C. 103 as being unpatentable over Masliyah in view of Fruscione-Loizides, and in further view of Morris, as indicated above. Additionally, new grounds of rejection of the other dependent claims of claim 1, and of independent claim 20, which incorporates the subject matter of claims 1-10 and 12-19, have been made as indicated above.
With respect to Masliyah, Applicant argues, please see pages 3-4 of Applicant’s Remarks, that Masliyah teaches against Applicant’s invention because Masliyah discloses that the fastening area is at the rib cage in order to cause lateral tension to be felt in the rib cage area instead of the abdominal area. Applicant argues that this means that Masliyah teaches against the direct compressive support of the abdominal region of the postpartum woman as claimed. 
However, though the garment of Masliyah is fastened at the rib cage area, it still provides direct compressive support of the abdomen by the front panel passing over and into contact with the abdominal region in a non-binding fashion and producing a pressure against the abdomen (Col. 1, line 60 – Col. 2, line 3). Therefore, Masliyah does not teach against Applicant’s invention.
Applicant further argues, see pages 4-5 of Applicant’s remarks, that combining Fruscione-Loizides support straps with the garment of Masliyah defeats the intended purpose of removing lateral tension from the abdominal area of Masliyah’s device. However, Masliyah discloses a fastening area at the rib cage for removing lateral tension from the abdominal area for the purpose of reducing painful binding at any abdominal incisions (Masliyah: Col. 1, lines 9-20; Col. 1, line 60 – Col. 2, line 3). Fruscione-Loizides teaches support straps which are highly adjustable to provide variable levels of support according to the wearer’s comfort needs (Fruscione-Loizides: ¶0007). Therefore, the support straps of Fruscione-Loizides may be adjusted to provide a comfortable level of lateral support, and do not defeat the intended purpose of Masliyah’s device.
Applicant’s arguments, see page 5 of Applicant’s remark, with respect to the straps of Fruscione-Loizides not wrapping over the entire front section of the brief are persuasive in light of the amendments to the independent claims. Therefore, new grounds of rejection have been made as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wicks (US 2005/0014451 A1) discloses a postpartum binder.
Caden et al. (US 2016/0361190 A1) discloses an abdominal support undergarment.
Rosenberg (US 6,062,946 A) discloses a postpartum compression garment.
Maupin (US 7,425,171 B2) discloses an abdominal support post-surgical binder.
Zagame (US 5,613,893 A) discloses a dorso-abdominal support garment.
Hamilton (US 0069659 A) discloses an abdominal support bandage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781